   Case: 6:18-cv-00180-CHB Doc #: 6 Filed: 10/18/18 Page: 1 of 5 - Page ID#: 45




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  TRAVIS SCOTT LOUDERMELT,                          )
                                                    )
          Plaintiff,                                )         Civil Action No. 6:18-CV-180-CHB
                                                    )
  v.                                                )
                                                    )         ORDER GRANTING REMAND
  PROGRESSIVE DIRECT INSURANCE                      )
  COMPANY,                                          )
                                                    )
          Defendant.                                )

                                        ***   ***       ***    ***
    This matter is before the Court on plaintiff’s Motion to Remand to Whitley Circuit Court [R.

4]. On May 8, 2018 Plaintiff Travis Scott Loudermelt brought suit against Defendant

Progressive Direct Insurance Company claiming they improperly failed to honor an insurance

contract covering plaintiff’s automobile which was destroyed in an accident. [R. 1-2] On June

18, 2018 the defendant removed this case to federal court. [R. 1] Because the defendant’s proof

as to the value of the car underlying plaintiff’s claims for “total loss” insurance coverage does

not show by a preponderance of the evidence that the amount in controversy requirement is

satisfied, the motion to remand is granted.

  I.   Background

    A defendant may remove a civil action from state court to federal court only if the action is

one over which the federal court could have exercised original jurisdiction. See 28 U.S.C. §§

1441, 1446. This Court has original diversity jurisdiction over civil actions when “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between”

parties who are “citizens of different States.” See 28 U.S.C. § 1332(a)(1). A court considers


                                                -1-
   Case: 6:18-cv-00180-CHB Doc #: 6 Filed: 10/18/18 Page: 2 of 5 - Page ID#: 46




whether federal jurisdiction existed at the time of removal. Rogers v. Wal-Mart Stores, Inc., 230

F.3d 868, 871 (6th Cir. 2000). The complaint does not include a requested amount of damages

as the Kentucky Rules of Civil Procedure prohibit plaintiffs from stating a specific amount that

they seek to recover in their complaint. Ky. R. Civ. P. 8.01(2). In such a situation “[t]he party

seeking removal bears the burden of demonstrating that the district court has original

jurisdiction,” and it “must set forth, in the notice of removal, specific facts supporting the

assertion that the amount in controversy exceeds the amount required by statute.” Shupe v.

Asplundh Tree Expert Co., 566 F. App’x 476, 481 (6th Cir. 2014) (quotations omitted). Because

the complaint cannot state an amount in controversy, the court must find, by a preponderance of

the evidence, that the amount in controversy requirement is met. Dart Cherokee Basin Operating

Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). When analyzing a complaint for unspecified

damages a court is to give the complaint a “fair reading” to ascertain whether the requisite

amount has been placed in controversy. Hayes v. Equitable Energy Res. Co., 266 F.3d 560 (6th

Cir. 2001). Further, “[w]hen determining the jurisdictional amount in controversy in diversity

cases, punitive damages must be considered … unless it is apparent to a legal certainty that such

cannot be recovered.” Id. at 572. Finally, federal courts are courts of limited jurisdiction and

removal statues are to be construed narrowly with doubts about the propriety of removal resolved

in favor of remand. Eastman v. Marine Mech. Corp., 438 F.3d 544, 549-50 (6th Cir. 2006).

 II.    Analysis

    Complete diversity of parties is undisputed and therefore the only question is the value of the

plaintiff’s claims.

    In his complaint plaintiff brings claims for compensatory damages and attorney’s fees for

alleged violations of the Kentucky Unfair Claims Settlement Practice Act and the Kentucky



                                                 -2-
   Case: 6:18-cv-00180-CHB Doc #: 6 Filed: 10/18/18 Page: 3 of 5 - Page ID#: 47




Consumer Protection Act, common law bad faith and breach of contract, and punitive damages

pursuant to Kentucky Revised Statutes (“KRS”) §§ 411.184, 411.186. [R. 1-2 at p. 4] As

attorney’s fees are provided for under both the Kentucky Unfair Claims Settlement Practice Act

and the Kentucky Consumer Protection Act, they are included in the calculation regarding the

amount in controversy. See, e.g., Williamson v. Aetna Life Ins. Co., 481 F.3d 369 (6th Cir. 2007).

Because plaintiff claims that defendant acted with “oppression, fraud, and malice” [R. 1-2 at p.

7] punitive damages may be proven at trial. Anderson v. Wade, 33 F. App’x 750 (6th Cir. 2002)

(citing KRS §§ 411.184, 411.186). Therefore, at this stage “it is [not] apparent to a legal

certainty that [punitive damages] cannot be recovered” and they must be considered in the

amount in controversy calculation. Hayes, 266 F.3d at 572.

   In his state law complaint plaintiff claims that his vehicle suffered a “total loss” following an

accident on or about July 15, 2017. [R. 1-2 at p. 5] As discussed above, plaintiff’s state law

complaint does not put a firm value on his claim. In order to show that the amount in

controversy requirement has been met defendant attached to its notice of removal a VIN Report

indicating that the car was “listed for sale in 2016 at values ranging from $48,488 to $55,988.”

[R. 1 at p. 2]. Importantly, the last price listed on the report is for $55,988 on September 1,

2016, approximately ten months before the plaintiff’s accident. [R. 1-1 at p. 4] While defendant

offers this VIN Report to show the value of plaintiff’s claims, in his motion for remand plaintiff

offers no identifiable facts to show the value of the car and instead vaguely states twice that this

is only a “$25,000 insurance claim.” [R. 4-1 at pp. 10, 11]

   The propriety of subject matter jurisdiction in this case turns on the value of plaintiff’s car.

Should compensatory damages come to $55,988, as defendant claims is more likely than not due

to the most recent sales listing of the car, the addition of punitive damages alone at a reasonable



                                                -3-
   Case: 6:18-cv-00180-CHB Doc #: 6 Filed: 10/18/18 Page: 4 of 5 - Page ID#: 48




1:1 ratio would assure that more than $75,000 has been placed in controversy. See, e.g., Hollon

v. Consumer Plumbing Recovery Center, 417 F. Supp. 2d 849, 853 (E.D. Ky. 2006) (assuming a

1:1 punitive damages ratio for the purpose of determining the amount in controversy for a

motion to remand). If on the other hand the value of the car has decreased greatly in the time

between the listing of the car on the VIN Report and the accident, as the plaintiff vaguely claims,

the Court is doubtful that the required amount in controversy would be met even with the

addition of reasonable attorney’s fees and punitive damages.

   Ultimately, the Court finds that the defendant’s proof of the car’s value at the time of the

accident fails to show by a preponderance of the evidence that the amount in controversy

requirement has been met. While the defendant has shown some proof of the car’s value, some

proof is not enough as “[s]crupulously guarding the limited jurisdiction of federal courts is most

important when defendants remove cases from state court.” May v. Wal-Mart Stores, Inc., 751 F.

Supp. 2d 946, 950 (E.D. Ky. 2010). The only evidence of the car’s value is a set of sales prices

whose last listing is from nearly a year before the accident. Without more, the Court is doubtful

as to the propriety of subject matter jurisdiction and as such must resolve this motion in favor of

remand.

   Having reviewed the Motion [R. 4] and the Response [R. 5], and the Court being otherwise

sufficiently advised;

       IT IS HEREBY ORDERED as follows:

       1. The Motion for Remand [R. 4] is GRANTED.

       2. This case shall be remanded back to Whitley Circuit Court.

       This the 18th day of October, 2018.




                                                -4-
Case: 6:18-cv-00180-CHB Doc #: 6 Filed: 10/18/18 Page: 5 of 5 - Page ID#: 49




                                    -5-
